    Case 20-00318-JMM            Doc 37    Filed 05/12/20 Entered 05/12/20 17:49:36             Desc Main
                                          Document      Page 1 of 3



     Matthew T. Christensen, ISB: 7213
     ANGSTMAN JOHNSON
     199 N. Capitol Blvd, Ste 200
     Boise, Idaho 83702
     Phone: (208) 384-8588
     Fax: (208) 629-2157
     Email: mtc@angstman.com


     Attorney for Debtors in Possession

                                 UNITED STATES BANKRUPTCY COURT

                                           DISTRICT OF IDAHO


In re:                                                   Case No. 20-00318-JMM

TIMOTHY A. DAVIS and PATRICIA A. DAVIS,                  Chapter 11
                                                         (Subchapter V)
                       Debtors.



                           REPORT ON DEBTOR’S EFFORTS TO ATTAIN
                           A CONSENSUAL PLAN OF REORGANIZATION




            The Debtors, Tim and Patricia Davis (“Debtors”), by and through counsel, present the

     following report concerning their efforts to attain a consensual plan of reorganization.

         1. The Debtors filed a Petition and Scheduled under Chapter 11, Subchapter V, on April 3,

            2020. At that same time, the Debtors filed a proposed Chapter 11 Plan consistent with their

            projected income and hypothetical Chapter 7 liquidation, and consistent with the provisions

            of Chapter 11, Subchapter V of the Bankruptcy Code.

         2. The Debtors anticipate minimal revisions to the list of creditors and assets provided in their

            initial schedules.



     REPORT ON DEBTORS’ EFFORTS TO ATTAIN A CONSENSUAL PLAN OF
     REORGANIZATION – Page 1
Case 20-00318-JMM      Doc 37     Filed 05/12/20 Entered 05/12/20 17:49:36          Desc Main
                                 Document      Page 2 of 3



   3. The Debtors completed an Initial Debtor Interview with the U.S. Trustee’s office and the

      Chapter 11 Trustee. The Debtors have delivered certain documents requested by the U.S.

      Trustee’s office and the Chapter 11 Trustee and are in the process of gathering and

      providing additional documents. The Debtors are participating in a continued telephonic

      341 Meeting of Creditors on May 18, 2020 at 3:00 p.m.

   4. The Debtors, or Debtors counsel, have communicated with several creditors – all of which

      have not questioned the Debtors proposed plan.

   5. The Debtors are reviewing the Proofs of Claim that have been filed, and anticipate slight

      modifications to their proposed Chapter 11 Plan prior to confirmation.




DATED this 12th day of May, 2020.



                                                      /s/ Matt Christensen
                                               Matthew T. Christensen
                                               Attorney for the Debtors




REPORT ON DEBTORS’ EFFORTS TO ATTAIN A CONSENSUAL PLAN OF
REORGANIZATION – Page 2
Case 20-00318-JMM       Doc 37     Filed 05/12/20 Entered 05/12/20 17:49:36           Desc Main
                                  Document      Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 12, 2020, I filed the attached pleading with the Court

via CM/ECF and the following parties were served via the Court’s electronic notice:

       United States Trustee                       ustp.region18.bs.ecf@usdoj.gov
       Matthew T. Christensen                      mtc@angstman.com
       Jesse A.P. Baker                            ecfidb@aldridgepite.com
       Lesley Bohleber                             llueke@ecf.courtdrive.com
       Chad Moody                                  chad@angstman.com
       Derrick J. O’Neill                          doniell@idalaw.com
       Gary L. Rainsdon                            trustee@filertel.com

       Others as shown on the Court’s CM/ECF Notice of Electronic Filing




                                                     /s/ Matt Christensen
                                               Matthew T. Christensen




REPORT ON DEBTORS’ EFFORTS TO ATTAIN A CONSENSUAL PLAN OF
REORGANIZATION – Page 3
